Name: Commission Regulation (EC) No 2334/94 of 29 September 1994 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 94 Official Journal of the European Communities No L 254/11 COMMISSION REGULATION (EC) No 2334/94 of 29 September 1994 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin is therefore necessary likewise to modify the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EC) No 3588/93 ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community Q, no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1679/90 of 28 June 1990 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EC) No 1980/94 (4), as amended by Regulation (EC) No 2325/94 (*), last fixed for the period 1 August to 30 September 1994, they must be fixed anew for the period 1 October to 31 December 1994 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EC) No 2333/94 of 29 September 1994 fixing the sluice-gate prices and levies for eggs (6) ; Whereas the sluice-gate price and levy applicable to eggs in shell were modified by the said Regulation ; whereas it HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75, in respect of the products specified in Article 1 thereof and the sluice-gate prices provided for in Article 5 thereof, in respect of the like products, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p. 44. (3) OJ No L 157, 22. 6 . 1990, p. 16 . (4) OJ No L 198 , 30. 7 . 1994, p. 140 . 0 OJ No L 253, 29. 9 . 1994, p. 19 . (6) See page 9 of this Official Journal . 0 OJ No L 263, 19. 9 . 1991 , p. 1 . 30 . 9. 94No L 254/12 Official Journal of the European Communities ANNEX to the Commission Regulation of 29 September 1994 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin (') CN code Sluice-gate price Import duty ECU/100 kg ECU/100 kg 3502 10 91 387,91 105,72 3502 10 99 51,99 14,32 3502 90 51 387,91 105,72 3502 90 59 51,99 14,32 (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.